Citation Nr: 0808865	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral ankle 
condition.

3.  Entitlement to service connection for a chronic low back 
strain.

4.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2005 and later by 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).   

The claim for service connection for a disorder of the knees 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic bilateral pes planus was not present until many 
years after service and there is no competent evidence that 
the veteran's current disorder is related to service.  

2.  A chronic bilateral ankle condition was not present until 
many years after service and there is no competent evidence 
that the veteran's current disorder is related to service.  

3.  A low back disorder was not present until many years 
after service and there is no competent evidence that the 
veteran's current disorder is related to service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral pes planus was not incurred in or 
aggravated by service, and arthritis of the feet may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2007).  

2.  A chronic bilateral ankle condition was not incurred in 
or aggravated by service, and arthritis of the ankles may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2007).  

3.  A chronic low back strain was not incurred in or 
aggravated by service, and arthritis of the lumbar spine may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist and Notify

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in November 2004 and February 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The veteran's initial 
duty-to-assist letter was provided before the adjudication of 
his claim.  In addition, the letters specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The Board also notes that in 
March 2006 additional notice was provided regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records have been obtained.  The veteran's 
post-service treatment records have also been obtained.  The 
veteran has declined a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Bilateral Pes 
Planus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he was diagnosed with pes planus 
while in service, and the disorder has continued to give him 
problems.  

The veteran's service medical records include only a couple 
of references to complaints of foot pain, with no definite 
diagnosis given.  A service medical record dated August 2, 
1978 indicates a complaint of foot pain after prolonged 
marching.  He was tender in the arch area, and the assessment 
was possible pes planus.  A record dated August 7, 1978, 
reflects that the veteran had no pain in his feet and the 
feet appeared to be within normal limits.  A service medical 
record dated in October 1978 shows that the veteran reported 
numerous somatic complaints including pain in the feet.  
Examination was normal.   The remainder of the veteran's 
service medical records are negative for foot problems.

The earliest post service medical records pertaining to foot 
problems are from many years after service and do not contain 
any indication that the foot problems are related to service.  
On the contrary, the records indicate that the onset of the 
problems was due to the strain associated with the veteran's 
occupations.  For example, a private medical record dated in 
August 1998 reflects that the veteran reported that he had 
been walking on hard floors a lot at work and had developed 
pain behind the medial malleolus.  Following examination, the 
diagnosis were plantar fasciitis and flat foot deformity.  
Neither that record, nor any subsequent record contains any 
medical opinion indicating that a current disorder of the 
feet may be related to service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The Board finds that a medical examination in not necessary 
in this case.  While there is evidence of a current 
disability, the evidence from service does not show that pes 
planus was diagnosed and the symptoms he experienced in 
service were brief and resolved prior to discharge.  
Additionally, there is no indication that his current 
disability may be associated with the veteran's service.  
There is no medical evidence to support his contentions that 
this problem stated in service and has gotten worse, 
particularly in light of the fact that his first complaints 
post-service are associated with prolonged standing for 15-
hour shifts and made many years after he was discharged.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a foot disorder which is related to service.  The service 
medical records as a whole suggest that any symptoms of foot 
pain resolved prior to separation.  The lack of medical 
records for many years subsequent to service weighs against 
the claim as it indicates that there was no continuity of 
symptomatology after service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  The 
post service treatment records reflect that the onset of the 
current foot problems were related to post service work 
activities.  There is no competent evidence that the 
veteran's current foot disorder is related to service.  
Accordingly, the Board concludes that a bilateral foot 
disorder was not incurred in or aggravated by service, and 
arthritis of the feet may not be presumed to have been 
incurred in service.  

II.  Entitlement To Service Connection For A Bilateral Ankle 
Condition.

The veteran contends that he developed ankle problems in 
service and was treated for them at that time.  

The veteran's service medical records do not contain any 
references to ankle pain.  There is also no evidence of the 
presence of arthritis of the ankles from within a year after 
separation from service.  

The earliest post service medical records pertaining to ankle 
problems are from many years after service and do not contain 
any indication that the ankle problems are related to 
service.  A private medical treatment record dated in August 
1998 notes a complaint of pain in the right ankle.  However, 
the record indicates that the problem was associated with 
walking on hard floors at work, and there is no mention of 
service.  

More recent private medical records dated in August 2005 
indicate that the veteran was found to have a bilateral ankle 
strain secondary to pronation.  The Board notes that this 
does not provide a basis for raising a claim for service 
connection on a secondary basis as the pronation is not 
service-connected.  

The medical evidence demonstrates that the veteran currently 
has bilateral ankle strain secondary to pronation. The record 
is missing critical evidence of that an event, injury, or 
disease occurred in service, McLendon element (2), and the 
veteran's claims for service connection for a bilateral ankle 
disability is denied on that basis. The outcomes of this 
issue thus hinges on matters other than those which are 
amenable to VA examination and medical opinion. Specifically, 
resolutions of the claims of entitlement to service 
connection for the bilateral ankle disability hinges upon 
whether the veteran had an ankle disability in service. That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

This claim hinges on what occurred, or more precisely what 
did not occur, during service. In the absence of evidence of 
in-service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility. In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service. The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. In the absence of evidence of the in-service 
incurrence of a bilateral ankle disability, there is no need 
for a medical nexus opinion.

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has an ankle disorder which is related to service.  The 
service medical records are negative for ankle problems, and 
the post service treatment records reflect that the onset of 
the current ankle problems was many years later.  There is no 
competent evidence that the veteran's current ankle problems 
are related to service.  Accordingly, the Board concludes 
that a chronic ankle disorder was not incurred in or 
aggravated by service, and arthritis of the ankles may not be 
presumed to have been incurred in service.  

III.  Entitlement To Service Connection For A Chronic Low 
Back Strain.

The veteran contends that he sustained an injury to his back 
in service and it continues to give him problems.  

The veteran's service medical records show that the veteran 
was seen on a few occasions for complaints of back pain, but 
no diagnosis of a chronic disorder was made.  A record dated 
August 2, 1978, reflects that the veteran reported having low 
back pain.  The only pertinent diagnosis was muscle fatigue.  
In October 1978, the veteran reported complaints of low back 
pain.  On examination, there was no vertebral body 
tenderness, and no visible palpable muscle spasm.  Deep 
tendon reflects were equal bilaterally.  Straight leg raising 
was negative.  The assessment was normal exam.  

There were no additional back complaints noted in the service 
medical record until July 1980 when the veteran reported 
having back pain after weight lifting.  The diagnosis was low 
back strain.  He was instructed to stop weight lifting, take 
medication, and do physical therapy.  The service medical 
records from the remaining year of service were subsequently 
negative.  

The earliest post service medical records pertaining to back 
problems are from many years after service and do not contain 
any indication that the back problems are related to service.  
On the contrary, a private medical record dated in November 
2001 reflects that the veteran reported having back pain 
after he ran a buffet the day before.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a low back disorder which is related to service.  The 
service medical records as a whole suggest that any symptoms 
of back pain resolved prior to separation.  The post service 
treatment records reflect that the onset of the current back 
problems were related to a post service strain at work.  This 
medical evidence demonstrating a back injury following weight 
lifting in 1980 and a later work injury weighs against the 
veteran's statements that his back problems are currently 
related to his few complaints in service.  There is no 
competent evidence that the veteran's current low back 
disorder is related to service.  The third element of the 
McLendon test is not present and an examination is not 
required.  Accordingly, the Board concludes that a low back 
disorder was not incurred in or aggravated by service, and 
arthritis of the spine may not be presumed to have been 
incurred in service.  


ORDER

1.  Service connection for bilateral pes planus is denied.

2.  Service connection for a bilateral ankle condition is 
denied.

3.  Service connection for a chronic low back strain is 
denied.


REMAND

The Board finds that a medical opinion would be useful in 
assessing the claim for service connection for a bilateral 
knee disorder.  The VA has a duty to afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

In the present case, there are service medical records 
indicating a possible chronic disorder of the knees during 
service.  For example, a service medical record dated in 
March 1979 reflects complaints of increasing soreness in the 
knees.  It was noted that the left knee looked larger than 
the right, and there was a question of subpatellar edema.  
There was also crepitus with pain and dislocation and 
tightening of the patella.  The assessment was chondromalacia 
bilateral left greater than right.  There is also post 
service medial evidence suggesting the possibility of 
continuity of symptomatology.  In this regard, a private 
medical record dated in August 1990 shows that the veteran 
reported that his left knee was tight and sore.  The examiner 
stated that there may have been a little effusion, and he had 
some patellofemoral crepitance.  The examiner stated that he 
was worried about chondromalacia of the patella or some early 
arthralgia symptoms.  The evidence which is currently of 
record also includes statements from the veteran in which he 
indicates that his knees currently give him problems.  In 
light of these factors, the Board concludes that an 
examination is required to determine the nature of any 
current knee problems, and the likelihood that the current 
knee problems are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, etiology and severity of any 
current knee disorders.  The claims 
folder, including the service medical 
records should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the claimed disorder.  
The examiner should specifically comment 
as to the likelihood that any currently 
found knee disability is related to the 
symptoms and findings noted in service.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


